MEMORANDUM
HERBERT F. MURRAY, Senior District Judge.
On July 25, 1989, the Court dismissed this action without prejudice because the plaintiffs, two business associations, were not represented by an attorney. William C. Baylies and Peter C. Andresen have filed a Motion for Leave to Amend, stating that they are the sole owners of the business associations and wish to amend the complaint so that suit is brought in their individual names, thereby permitting them to proceed pro se.
The Court will grant the amendment, but will dismiss this case on the merits. The plaintiffs allege that they were deprived of their property without due process of law by the demolition of certain real property pursuant to a condemnation proceeding in state court. Plaintiffs ask this Court to review the state court proceedings for alleged constitutional errors. However, the federal district courts do not have jurisdiction to review the judicial proceedings of a state court. District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 476-79, 103 S.Ct. 1303, 1311-13, 75 L.Ed.2d 206 (1983). The Court will therefore enter a separate Order dismissing this case for lack of jurisdiction.